PER CURIAM.
The question in this personal injury case is whether the trial court erred in not giving three Uniform Jury Instructions requested by plaintiff. The portion of the record before us on appeal does not contain a transcript of the portion of the proceedings in which the trial court instructed the jury. Therefore, we cannot tell what instructions were given and what instructions were not, or whether those requested and refused were covered by those that were given. When an appellant does not designate a record that is adequate for review, we must affirm the judgment appealed from if the pleadings are sufficient to support it. Reeder v. Kay, 276 Or 1111, 557 P2d 673 (1976); H.N.M. Enterprises, Inc. v. Hamilton, 49 Or App 613, 621 P2d 57 (1980).
Affirmed.